In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                       Case No. 13-501V
                                        August 25, 2014

* * * * * * * * * * * * * *                *
SHANA SCALES,                               *      UNPUBLISHED
                                            *
              Petitioner,                   *      Special Master Dorsey
                                            *
v.                                          *
                                            *
SECRETARY OF HEALTH                         *      Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                         *      Reasonable Amount Requested to which
                                            *      Respondent Does Not Object.
              Respondent.                   *
                                            *
* * * * * * * * * * * * * * *
Meredith Daniels, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Lisa Watts, United States Department of Justice, Washington, DC, for respondent.

                         ATTORNEYS’ FEES AND COSTS DECISION 1

        On July 23, 2013, Shana Scales (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Ms. Scales
alleged that she received an influenza (“flu”) vaccination on October 21, 2010, and that she
thereafter suffered from an injection-related shoulder injury (“SIRVA”) and rheumatoid arthritis
(“RA”) which were caused in fact by the vaccination. See Petition at 1. On May 30, 2014, the
undersigned entered a decision awarding compensation to petitioner based on the parties’
stipulation.
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002 § 205, 44 U.S.C. § 3501 (2006). In accordance with the
Vaccine Rules, each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a
clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such material
will be deleted from public access.
        2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this
decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
       On August 20, 2014, petitioner filed a Motion for Attorneys’ Fees and Costs in the
amount of $12,793.56. Simultaneously, petitioner filed a Statement in compliance with General
Order Number 9, according to which petitioner did not personally incur any costs in pursuit if
her vaccine claim. On August 22, 2014, respondent filed a status report in which advises the
Court that “she has no objection to Attorneys’ Fees and Costs in the total amount of $12,793.56.”

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request, the undersigned GRANTS the
request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       in the form of a check jointly payable to petitioner and to petitioner’s attorney,
       Ronald C. Homer, of Conway, Homer & Chin-Caplan, P.C., in the amount of
       $12,793.56.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.

       IT IS SO ORDERED.

                                            s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




                                               2